           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHARLES DAVID EARWOOD
#2022033                                                     PLAINTIFF

v.                     No. 3:18-cv-182-DPM-PSH

CITY OF MARION, ARKANSAS;
GARY KELLEY, Chief; DENNIS
BARNS, Chief; PHILLIP MORRIS
KELLEY; and DIANNE KELLEY                               DEFENDANTS

                                   ORDER
     1. On de nova review, the Court partly adopts and partly declines
the recommendation, NQ 9, and partly sustains Earwood' s objection,
NQ 10. FED. R. CIV. P. 72(b)(3).   Earwood's conditions of confinement
and medical claims are dismissed without prejudice.            The Court
directs the Clerk to reclassify this case as a 550 case.    The case will
remain referred to the Magistrate Judge. LOCAL RULE 72.l(VIII)(A).
     2. On the Fourth Amendment claims, Earwood says he's

challenging his arrest and detention in Case No. WR-09-1206 and that
this challenge is unrelated to his pending criminal case, No. CR-2018-
718. As the record stands now, the Court can't tell whether Earwood' s
dismissed district court case is related to his pending circuit court case.
The recommendation about Younger abstention is therefore declined
without prejudice.
     3. The Court cautions Earwood:        in his future filings, he must
speak with courtesy and respect.
     4. The Court returns this case to the Magistrate Judge for further
proceedings.
     So Ordered.


                                   D.P. Marshall Jr.
                                   United States District Judge




                                   -2-
